OPINION OF THE COURT
Mercure, J.
Defendant Marsini Donnini purchased a four-bedroom home in the City of Troy, Rensselaer County, in 1970 and has since that time rented the property to college students. In July 1986, her husband, defendant Samuel Donnini, hired plaintiff Herbert Van Amerogen, Jr. (hereinafter plaintiff) to repair a porch roof at the house. While working on the roof, plaintiff slipped and fell to the ground, sustaining serious injuries, as a result of which plaintiffs commenced this action, alleging causes of action in strict liability under Labor Law §§ 240 and 241. Following joinder of issue and discovery, defendants moved for summary judgment dismissing the complaint upon the ground that Labor Law §§ 240 and 241 had no application since defendants fit within the statutory exemption for "owners of one and two-family dwellings who contract for but do not direct or control the work” (Labor Law § 240 [1]; §241 [first unnum para], [6], [7], [8]). Supreme Court denied the motion upon the ground that it could not find as a matter of law that the property was a one- or two-family dwelling *105because it was occupied by unrelated students and in view of its commercial use. Defendants appeal.
There should be a reversal. Initially, we reject plaintiffs’ contention that the exemption did not apply since the tenants of the house, four unrelated college students, do not constitute a "family”. Clearly, the exemption is not dependent upon the biological or legal relationship of the occupants but, rather, looks to the character of the building. By its terms, the statutory reference to "one and two-family dwellings” describes structures designed for and of the type commonly used as dwellings by one- or two-family units and the property here is a one-family dwelling in that sense, with a single set of living quarters. Thus, the exemption from strict liability is not lost merely because the occupants of the premises were unrelated by blood, adoption or marriage.
Similarly, we reject the contention that defendants’ commercial use of the property excludes them from the benefit of the exemption. It is fundamental that courts should construe clear and unambiguous statutes so as to give effect to the plain meaning of the words used (Doctors Council v New York City Employees’ Retirement Sys., 71 NY2d 669, 674-675). "Where a statute describes the particular situations in which it is to apply and no qualifying exception is added, ' "an irrefutable inference must be drawn that what is omitted or not included was intended to be omitted or excluded” ’ ” (Matter of Alonzo M. v New York City Dept, of Probation, 72 NY2d 662, 665-666, quoting Patrolmen’s Benevolent Assn, v City of New York, 41 NY2d 205, 208-209; see, McKinney’s Cons Laws of NY, Book 1, Statutes §§ 76, 94, 240). Here, the statute speaks only to "owners of one and two-family dwellings” and we see no basis for adding by implication the language "who do not hold the property for commercial gain”. We must presume that had the Legislature intended to distinguish between one- and two-family dwellings which are held, at least in part, for the owner’s own residential use and those which are held exclusively for income-producing purposes, it could easily have done so by including the language "occupied by the owner as his principal residence” or other words of similar meaning. For the same reason, we disagree with the holding in Klein v A.D. Dev. (139 Misc 2d 415), which would deny the benefit of the exemption to developers who construct one- and two-family dwellings for resale.
WThere, as here, the words and meaning of a statute are plain, clear and unambiguous, a court should not resort to *106analysis of the legislative history (see, Rubin v City Natl. Bank & Trust Co., 131 AD2d 150, 152). Were we to engage in such analysis, we see nothing in the legislative history to the Laws of 1980 (ch 670), amending Labor Law §§ 240 and 241 so as to add the subject exemption, which persuades us to adopt the dissenters’ interpretation of the statute. The rationale for the recommendation of the Law Revision Commission that "[i]t is unrealistic to expect the owner of a one or two family dwelling to realize, understand and insure against the responsibility sections 240 and 241 now place upon him” (see, mem of NY Law Rev Commn, 1980 McKinney’s Session Laws of NY, at 1657) would logically apply to owners of one- or two-family dwellings held for investment purposes, as properties of this type would, generally, only be of interest to small investors. Furthermore, the inclusion of two-family dwellings within the statutory exemption is clear evidence of the Legislature’s intent that exempt properties may be held for commercial purposes, so long as the use is of a residential nature (cf., Zahn v Pauker, 107 AD2d 118). Accordingly, Supreme Court should have granted defendants’ motion for summary judgment dismissing the complaint.